Citation Nr: 0816674	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO. 06-24 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1978.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the RO.


FINDING OF FACT

The veteran's bilateral sensorineural hearing loss disability 
was first manifested many years after service, and there is 
no competent evidence of record that it is in any way related 
thereto.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss disability is not the 
result of disease or injury incurred in or aggravated by 
service, nor may it be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for hearing loss disability. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
claimant of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
claimant to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In letters, dated in February, March, and June 2004, the RO 
notified the veteran of the information and evidence 
necessary to substantiate service connection claims, as well 
as specifying the information and evidence to be submitted by 
him, the information and evidence to be obtained by VA, and 
the need for him to advise VA of or submit any further 
evidence that pertained to his claim.

In this regard, the Board notes that VA has made multiple 
attempts to obtain the veteran's service medical records 
through official channels, such as the National Personnel 
Records Center, as well as from the veteran. However, other 
than the report of his service separation examination, those 
records have not been located. Neither the veteran nor any 
other source has identified any area where those records 
might be located. Absent such information, further attempts 
to locate those records will not attempted.

In March 2006, the RO also notified the veteran that once 
service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities. 38 C.F.R. Part 4. The RO stated that 
an effective date for the award of benefits would be assigned 
and would be based, generally, on the date of the receipt of 
the claim for benefits or when the evidence showed a level of 
disability that supported a certain rating under the rating 
schedule. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Although notice of the information and evidence necessary to 
establish an assigned rating and effective date was not 
provided to the veteran at the time he filed his claim for 
service connection for hearing loss disability, that error 
was, effectively harmless. Not only did the foregoing notices 
provide the necessary information, the veteran and his 
representative submitted additional evidence and argument 
with respect to his claim. Indeed, the veteran has had ample 
opportunity to participate in the development of his claim, 
and any notice timing error with respect to the assignment of 
disability ratings or effective dates resulted in no 
prejudice to the veteran.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claim for 
service connection. Indeed, it appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder. He has not identified any 
outstanding evidence, which could be used to support his 
claim. As such, the record has been fully developed, and it 
is difficult to discern what additional guidance VA could 
provide to the veteran regarding what further evidence he 
should submit to substantiate his claim. Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004). Therefore, further action 
is unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of his claim for service 
connection for hearing loss disability. See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (development that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided). 
Accordingly, the Board will proceed to the merits of the 
appeal. 

Analysis

The veteran contends that his hearing loss disability is 
primarily the result of noise exposure in service, associated 
with such activities as truck driving and marksmanship 
training. Therefore, he maintains that service connection is 
warranted. 

A review of the record, however, shows that the veteran's 
sensorineural hearing loss disability was first manifested in 
June 2005, more than 25 years after his separation from 
active duty. Moreover, there is no competent evidence on file 
showing a nexus between that disability and any event in 
service. Absent such evidence, service connection is not 
warranted.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

Impaired hearing will be considered a disability for purposes 
of laws administered by VA when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385. However, the failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability. A veteran may still establish 
service connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service. 38 C.F.R. § 3.303(d); see, e.g., Hensley v. Brown, 5 
Vet. App. 155, 159-60 (1993).

For certain disabilities, such as sensorineural hearing loss, 
service connection may be presumed when such disability is 
shown to a degree of 10 percent or more within one year of 
the veteran's discharge from service. 38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. Such a presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307. 

In this case, the available service records are negative for 
any complaints or clinical findings of hearing loss 
disability of any kind. Indeed, audiometric testing performed 
during the veteran's service December 1978 separation 
examination show no more than a puretone threshold of 10 
decibels at any of the applicable frequencies.

Hearing loss disability was not manifested until June 2005, 
when the audiometric testing by W. T., M.A. revealed 
sensorineural hearing loss disability under VA criteria. 
Although he recorded the veteran's claimed history of noise 
exposure in service, mere exposure is not dispositive of the 
issue. The law not only requires evidence of current 
disability, it requires competent evidence of a nexus or of 
continuing symptomatology which establishes the relationship 
to service. In this case, the audiologist made no such 
finding.

The only reports of a nexus to service come from the veteran. 
As a layman, however, he is only qualified to report on 
matters which are capable of lay observation. He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). Therefore, his opinion, without more, cannot 
be considered competent evidence of service connection. 
Absent such evidence, the veteran cannot meet the criteria 
for service connection for hearing loss disability. 
Accordingly, the appeal is denied.

In arriving at this decision, the Board has considered the 
veteran's request for a VA examination to determine the 
nature and etiology of his current hearing loss disability. 
Such examinations are scheduled when the medical evidence 
accompanying a particular claim is not adequate for rating 
purposes. 38 C.F.R. 3.326(a) (2007). In this case, however, 
the medical evidence is adequate for rating purposes, as it 
is completely negative for any competent evidence suggesting 
a relationship between the veteran's hearing loss disability 
and service. Accordingly, a VA examination is not necessary 
to a resolution of the appeal.


ORDER

Entitlement to service connection for hearing loss disability 
is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


